Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of June
27, 2014, by and between FLEXSTEEL INDUSTRIES, INC., a Minnesota corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 14, 2010, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.      Section 1.1. (a) is hereby amended (a) by deleting “June 30, 2014” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “June 30, 2016,” and (b) by deleting “Ten Million
Dollars ($10,000,000.00) as the maximum principal amount available under the
Line of Credit, and by substituting for said amount “Twenty-Five Million Dollars
($25,000,000.00),” with such changes to be effective upon the execution and
delivery to Bank of a promissory note dated as of June 27, 2014 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.

 

2.      Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

3.      Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

4.      Borrower acknowledges receipt of a copy of this Amendment signed by the
parties hereto.

 

IMPORTANT:  READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND THIS LENDER.

-1-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

      WELLS FARGO BANK, FLEXSTEEL INDUSTRIES, INC.      NATIONAL ASSOCIATION    
      By:   /s/ Timothy E. Hall   By:   /s/ James Hilgenberg   TIMOTHY E. HALL,
SR. VP FINANCE,
CFO, SECRETARY, TREASURER     JAMES HILGENBERG, VICE PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-



